DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Applicants have amended parent claim 1 with some additional features to differentiate from the prior art references.  Applicants have also amended dependent claims 7, 12, 13, and added new dependent claims 16-18.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicants have amended the claims including the features of the arrangement of the biasing member, particularly with the nozzle loading surface that is arranged concentric with the seating surface of the collar and is circumferentially offset from the seating surface of the collar.  The arguments concerning the particular arrangement is persuasive in light of the of the prior art references including Schad (US 4588367), Blais (US 2003/0143298), Blais (US 2013/0309349), Gray (US 2014/0037783), and Steil (US 6368542).  The prior art references teaches of the biasing member and after review, the corresponding loading surface while concentric with the relative seating surface are not circumferentially offset and are all in line with said seating surface, and the arrangement of the contact point having different structural arrangement and impact of the pressure along the nozzle structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744